FOR PUBLICATION

  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT


BRIAN NEWTON, an individual,             No. 15-56352
               Plaintiff-Appellant,
                                            D.C. No.
                 v.                      2:15-cv-02517-
                                           RGK-AGR
PARKER DRILLING MANAGEMENT
SERVICES, LTD., Erroneously Sued
As Parker Drilling Management               ORDER
Services, Inc.,
                 Defendant-Appellee,

                and

PARKER DRILLING MANAGEMENT
SERVICES, INC., a Nevada
Corporation,
                         Defendant.


                  Filed April 27, 2018

      Before: Richard A. Paez, Marsha S. Berzon,
         and Morgan Christen, Circuit Judges.
2      NEWTON V. PARKER DRILLING MGMT. SERVS.

                          ORDER

     The Washington Legal Foundation’s motion for leave to
file brief as amicus curiae in support of Appellee’s petition
for rehearing en banc is GRANTED.

    The panel votes to deny the petition for rehearing en banc.
The full court has been advised of the petition for rehearing
en banc, and no judge requested a vote on whether to rehear
the matter en banc. Fed. R. App. P. 35.

    The opinion, filed on February 5, 2018, is amended. On
page 40, after the sentence, “We vacate the order dismissing
Newton’s claims and remand to the district court for further
proceedings consistent with this opinion[,]” the following
footnote is added: “We reserve for the district court’s
consideration on remand the question whether our holding
should be applied retrospectively. See Huson, 404 U.S. at
355.”

    With the foregoing amendment, the petition for
rehearing en banc, filed March 22, 2018, is DENIED. No
further petitions for rehearing will be entertained.